Name: 97/255/EC: Council Decision of 14 April 1997 amending Decision 91/116/EEC setting up the European Advisory Committee on statistical information in the economic and social spheres
 Type: Decision
 Subject Matter: social affairs;  EU institutions and European civil service;  economic policy;  economic analysis
 Date Published: 1997-04-19

 Avis juridique important|31997D025597/255/EC: Council Decision of 14 April 1997 amending Decision 91/116/EEC setting up the European Advisory Committee on statistical information in the economic and social spheres Official Journal L 102 , 19/04/1997 P. 0032 - 0032COUNCIL DECISION of 14 April 1997 amending Decision 91/116/EEC setting up the European Advisory Committee on statistical information in the economic and social spheres (97/255/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the draft decision submitted by the Commission,Whereas Article 4 of Decision 91/116/EEC (1) specifies the number of members of which the Committee shall consist;Whereas by reason of the accession of Austria, Finland and Sweden it is necessary to adjust the number of members of the Committee accordingly,HAS ADOPTED THIS DECISION:Article 1 Article 4 of Decision 91/116/EEC shall be replaced by the following:'Article 4The Committee shall consist of- four members representing the Commission, one of whom shall be the Member of the Commission responsible for statistical information policy,- the Chairman of the Committee on Monetary, Financial and Balance of Payments Statistics,- the Presidents or Directors-General of the national statistical institutes of the Member States,- two representatives per Member State appointed by the Council, after consulting the Commission, from among leading representatives of the various economic and social categories and scientific circles. With a view to the appointment of these members, each Member State shall provide the Council with a list comprising four candidates. The Council shall take account of the need for the various economic and social categories and the scientific field to be adequately represented.`Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 14 April 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No L 59, 6. 3. 1991, p. 21.